UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7699


MARK RYLAND DOWDY,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF VIRGINIA; JOHN T. CASTEEN, III; TERESA A.
SULLIVAN; ELIZABETH OLMSTEAD; JEFFREY MAGNUM; RACHEL ADAMS;
NANCY KNOELL; LISA SLATE; HOLLIS LUMPKIN; ANGELA BOYD; MARK
RATZLAFF; LESLIE RIGGS; BEVERLY FRIES; GREGORY BURES; JAMES
SATIRA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00549-MFU-RSB)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Ryland Dowdy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Ryland Dowdy appeals the district court’s order

dismissing     without     prejudice   his   42   U.S.C.   § 1983     (2006)

complaint as frivolous under 28 U.S.C. § 1915A(b) (2006).                 We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.      Dowdy v. Univ. of Va., No. 7:11-cv-00549-MFU-

RSB (W.D. Va. entered Dec. 6, 2011 & filed Dec. 7, 2011).                We

dispense     with   oral    argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                       2